Order entered December 1, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00522-CV

               KATHY WILBURN AND KORWIN WILBURN, Appellants

                                              V.

                                  SUSAN DACUS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-02347-2013

                                          ORDER
       We GRANT appellant’s November 29, 2016 motion to extend time to file a brief and

ORDER the brief tendered to this Court on November 21, 2016 filed as of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE